Citation Nr: 1727525	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-02 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Veterans Health Administration


THE ISSUE

Entitlement to service connection for a psychosis for the purpose of establishing eligibility for treatment.  

[The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder (other than depressive disorder), to include posttraumatic stress disorder, is addressed in a separate Board decision.  Similarly, the issues of entitlement to service connection for left ear hearing loss, tinnitus, Non-Hodgkin's lymphoma, an aneurysm of the brain, and neuropathy of the bilateral upper and lower extremities, are the subject of a third Board decision.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1970 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In May 2014, the Board remanded the instant claim so the Veteran could be afforded a Board hearing.  Pursuant to the May 2014 remand, in September 2014, the Veteran testified before a Veterans Law Judge (VLJ) other than the undersigned.  At that time the Veteran expressed his desire to withdraw the issue noted on the title page from appellate status.  Normally, a withdrawal is effective when received pursuant to 38 C.F.R. § 20.204 (b)(3) (2016).  In this case, however, in September 2015, the Veteran appeared for a second hearing before the undersigned VLJ at which point the issue of entitlement to service connection for a psychosis for the purpose of establishing eligibility to treatment was still noted to be in appellate status.  Thus, as the Veteran was given the impression that the issue was still on appeal, the Board finds that it was still in appellate status at the time of the September 2015 hearing.  See generally Percy v. Shinseki, 23 Vet. App. 37, 47 (2009).  

Similarly, the United States Court of Appeals for Veterans Claims (Court) has held that a valid withdrawal must be explicit, unambiguous, and done with a full understanding of the consequences.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Additionally, when there are multiple claims on appeal, the withdrawal "must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal."  38 C.F.R. § 20.204(b).  Here, the Veteran did not report to the undersigned that he had previously appeared for a Board hearing at which he attempted to withdraw the issue of entitlement to service connection for a psychosis for the purposes of establishing eligibility for treatment.  As the Veteran subsequently intimated that the issue was still on appeal, the Board finds that the September 2014 withdrawal was not unambiguous and, therefore, did not become effective when received by the Board at that time. 

Transcripts from the September 2014 and September 2015 hearings have been associated with the record.  Importantly, the Board notes that the Veteran did not actually provide testimony as to the issue adjudicated herein at the September 2014 hearing; rather, he merely expressed his desire to withdraw the issue from appellate status.  As the Veteran indicated his desire to withdrawn this claim at both hearings, and for the sake of judicial efficiency, the Board finds that it may dismiss this claim in the current decision with only the single VLJ signature below.  Cf. 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2016); Arneson v. Shinseki, 24 Vet. App. 379 (2011).


FINDING OF FACT

At the September 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal as to the issue of entitlement to service connection for a psychosis for the purpose of establishing eligibility to treatment.



CONCLUSION OF LAW

The criteria for withdrawal of appeal as to the issue of entitlement to service connection for a psychosis for the purpose of establishing eligibility for treatment have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may 
be made by the appellant or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the appeal as to the issue of entitlement to service connection for a psychosis for the purpose of establishing eligibility for treatment on the record at the September 2015 Board hearing; hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


